FILED
                             NOT FOR PUBLICATION                            FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GUILLERMO GARCIA-GARCIA,                         No. 13-70572

               Petitioner,                       Agency No. A098-787-517

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Guillermo Garcia-Garcia, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s decision denying his applications for

cancellation of removal and voluntary departure. Our jurisdiction is governed by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual determinations.

Urzua Covarrubias v. Gonzales, 487 F.3d 742, 747 (9th Cir. 2007). We deny in

part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s determination that Garcia-Garcia

failed to demonstrate the good moral character necessary to qualify for cancellation

of removal because, under our binding precedent, his admission to having paid

money to smuggle his wife into the United States in 2008 prevents him from

demonstrating good moral character. See Sanchez v. Holder, 560 F.3d 1028, 1032

(9th Cir. 2009) (en banc) (“[A]lien smugglers are one of the classes of persons that

cannot be found to have good moral character for the purposes of cancellation of

removal . . . .”). Garcia-Garcia has identified no basis for revisiting this precedent

at this time. See Miller v. Gammie, 335 F.3d 889, 892-93 (9th Cir. 2003) (holding

that a three-judge panel “may reexamine normally controlling circuit precedent”

only “where the reasoning or theory of our prior circuit authority is clearly

irreconcilable with the reasoning or theory of intervening higher authority”).

      We lack jurisdiction to review the BIA’s denial of voluntary departure. See

Gomez-Lopez v. Ashcroft, 393 F.3d 882, 884 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     13-70572